Mr. Chief Justice Lawrence delivered the opinion of the Court: As between the mortgagee, Howett, and the mechanics in this case, the court decreed in conformity with the rule laid down in Crosby v. N. W. Manuf. Co. 48 Ill. 481, and in previous cases. As to the seventy-three dollars claimed by Howett for materials furnished, he can not complain that this claim was postponed to that of the mechanics who had filed their petitions, since he does not make this claim in his cross bill, and only sets it up in his answer. We find no error in the record. Decree affirmed.